I am happy to have this 
opportunity to address the General Assembly at its 
sixty-second session. I convey my congratulations 
Mr. Kerim on his election as President of the Assembly 
at this session. The Malawi Government would like to 
assure him of our support in carrying out his duties as 
President. 
 I also take this opportunity to thank our hosts, 
President George W. Bush and the Government and the 
people of the United States of America, for the 
hospitality accorded to me and my delegation since our 
arrival in the state of New York. 
 I commend the previous President of the 
Assembly, Her Excellency Sheikha Haya Rashed 
Al Khalifa, for the sterling leadership, direction and 
guidance she gave in steering the Assembly at its sixty-
first session. 
 I wish to focus my address on Malawi’s efforts to 
meet the objectives of the Millennium Development 
Goals (MDGs). Malawi believes that the MDGs are the 
tools for enhancing growth and development and for 
improving the livelihood of people in the poor 
countries of the world. I am pleased to state that my 
country is making steady progress in the 
implementation of the MDGs. We have adopted the 
Malawi Growth and Development Strategy as a home-
grown overarching national policy for creating new 
wealth, for achieving sustainable economic growth and 
development and for combating the poverty that still 
engulfs many of our people. 
 The people of Malawi share a common vision to 
eliminate poverty in the shortest period possible by 
transforming the country from a predominantly 
importing and consuming to a predominantly 
manufacturing and exporting economy. That, we 
believe, will enable our country to position itself 
within the global economy and to compete favourably 
in the world markets. 
 To achieve that vision, we are implementing a 
sound system of economic governance in both the 
public and private sectors. That includes fighting 
corruption, reform of the public and private sectors, 
safeguarding human rights and the rule of law, 
increasing social protection for vulnerable groups, and 
developing infrastructure for development. My 
Government has also placed research, science and 
technology, including information and communications 
technology, gender empowerment and environmental 
protection, at the top of our development paradigm. 
 Based on the limitation of our resources, financial 
and human alike, we have identified six priorities 
within priorities that we believe can pull Malawi out of 
the poverty trap. Those include agricultural 
development and food security, irrigation and water 
development, transport and communications 
infrastructure development, energy and power, 
integrated rural development, and management and 
prevention of HIV and AIDS. I am pleased to report 
that the Malawi Government began to implement those 
priorities in 2004 and that, by 2006, we had achieved a 
phenomenal growth rate of 8.5 per cent. We therefore 
believe that the selection of these top priorities is a 
good one. We are also implementing an effective 
system of income distribution targeting the rural poor. I 
can therefore boldly say that the Malawi Government 
is confident that most of the Millennium Development 
Goals will be met or even surpassed by the year 2015. 
 I now wish to briefly review some of the 
Millennium Development Goals. For instance, we are 
certain to decrease by half the proportion of the 
population that suffers from extreme poverty and 
hunger, and to improve their nutritional status by the 
year 2015. Malawi has also made significant progress 
in the past three years in reducing poverty. In 1998, for 
instance, people living below the poverty line 
represented 53.9 per cent of the total population. That 
number was reduced to 45 per cent in 2006.  
 For the past two years, Malawi has achieved a 
high rate of agricultural production and food security. 
Presently, Malawi has a food surplus amounting to 1.4 
million metric tons over and above our national food 
requirement. We are now able to export food to other 
countries in southern Africa. 
 Malawi has one of the highest budgetary 
allocations to agriculture and food security. We are 
empowering smallholder farmers to access essential 
farm inputs, mainly seeds and fertilizer, through a 
subsidy programme. We also support the development 
of viable small-, medium- and large-scale irrigation 
schemes to reduce dependence on rain-fed agriculture. 
 The other aspect of the MDGs that Malawi 
considers critical is the reduction in maternal and child 
mortality. Here again, my country has achieved 
remarkable progress, largely through the adoption of 
the Essential Health Package as the main strategy for 
the delivery of a cost-effective package of health 
services through a donor-funded sector-wide approach 
programme. We are also addressing the challenge to 
reduce the under-five mortality rate by two thirds by 
the year 2015 and to reduce the maternal mortality 
ratio by three quarters. 
 We have identified several highly preventable and 
treatable diseases, such as malaria, pneumonia, 
diarrhoea and malnutrition. Malawi is therefore on 
track towards attaining the Millennium Development 
Goals. We have reduced the rate of child deaths per 
1,000 from 189 live births in 2000 to 133 in 2006. 
 In the fight against malaria, Malawi has so far 
distributed about 5 million insecticide-treated mosquito 
nets to various households. The percentage of pregnant 
women and children under five sleeping under treated 
nets increased from 8 per cent in 2000 to 20 per cent in 
2006. In 2007, we plan to give out 3 million more 
mosquito nets with support from the Global Fund and 
President George Bush’s Malaria Initiative in that area. 
 One of Malawi’s biggest challenges is the 
management and prevention of tuberculosis, whose 
prevalence rate is very high, especially with regard to 
patients having HIV and AIDS. The Malawi 
Government has therefore declared tuberculosis to be 
an emergency and launched a five-year plan for 
addressing the problem. 
 I am pleased to state that Malawi is one of the 
few African countries that have been successful in 
meeting the challenges of the HIV/AIDS pandemic. 
Malawi has also been successful in its public 
awareness campaign about the HIV/AIDS epidemic 
and its consequences. In 2004, Malawi had 14 
voluntary counselling and testing centres, and those 
have now been increased to 250. Over 5 million people 
within Malawi have been tested within a period of less 
than three years. With the support of the Bill Clinton 
Foundation, Malawi now has over 130,000 people 
receiving free antiretroviral drugs. Additionally, in the 
prevention of mother-to-child transmission of HIV and 
AIDS, we are now reaching over 60 per cent of 
pregnant women in Malawi. The General Assembly 
may wish to note that the Malawi national HIV and 
AIDS and antiretroviral therapy programmes are 
among the fastest growing in the world and that the 
pandemic is showing signs of a decline. 
 I wish to reiterate the statement I made to this 
Assembly in 2006 that we should regard HIV and 
AIDS not only as a medical crisis, but also as having 
economic, socio-cultural and political dimensions. That 
being the case, the solution to the crisis must be 
comprehensive and holistic. I have therefore 
established a Department of Nutrition, HIV and AIDS 
in my Office as a technical arm in implementing the 
Millennium Development Goals. I am also pleased to 
report that, from 2004 to date, Malawi has developed a 
national nutrition policy and accompanying documents 
as a guide for action. As a result, 350,000 orphans are 
now getting nutrition support. That has reduced the 
negative impacts of malnutrition, HIV and AIDS, such 
as absenteeism, and many of those affected now return 
to work quickly and are reintegrated into the economy. 
 The Government of Malawi recognizes that water 
is life. We have therefore placed high priority on the 
development of our water resources. We are 
rehabilitating water-supply schemes and are 
constructing many earthen dams country-wide to allow 
rural communities access to clean water. Currently, 
about 66 per cent of the population has access to safe 
and clean water. Malawi is therefore confident that the 
MDG on access to water for all will be achieved before 
2015. 
 In the area of universal primary education, the 
MDGs have set the target for universal primary 
education for both boys and girls. Malawi has a very 
high budget allocation for education, science and 
technology, in order to meet the relevant MDG. To 
date, 60 per cent of Malawi’s children are enrolled in 
primary schools. We are also creating a conductive 
teaching and learning environment in order to reduce 
absenteeism, poor performance and drop-out rates. 
 Malawi is on the right path to achieving the Goal 
on the management of natural resources and 
environmental sustainability. We have reviewed our 
natural resources policies, legislation and programmes 
to curb the misuse and abuse of natural resources and 
to prevent environmental degradation. My Government 
is involving rural communities in the management of 
such existing resources as forestry, as well as in annual 
national tree planting for reforestation and the 
prevention of soil erosion and desertification. 
Furthermore, the Government is implementing 
management programmes for the sequestration of 
carbon, as well as other ecosystem services to 
encourage the extensive planting of trees. 
 In the area of gender equality the MDGs set out 
to promote gender equality and the empowerment of 
women by integrating targeted programmes for women 
to enable them to become part of economic growth. 
Malawi has a high level of female adult illiteracy, 
namely, 48 per cent   as compared to 24 per cent for 
men. However, girls in Malawi also have a high drop-
out rate from the formal schooling system, as well as 
high vulnerability to HIV and AIDS infection. We are 
addressing those problems. 
 My Government is also empowering women in 
the political, economic and social areas. In the past 
three years, there have been more women in ministerial 
and other management positions than ever before. The 
following key positions are now held by women: the 
posts of attorney-general, deputy governor of the 
Reserve Bank of Malawi, five full Cabinet ministers, 
one deputy minister, chairperson of the human rights 
commission, clerk of Parliament and several 
ambassadors, principal secretaries and chairpersons of 
statutory corporations. 
 I would like to conclude by stating that Malawi 
has successfully positioned itself to attain the MDGs. 
We are optimistic that many of those objectives will be 
attained. We therefore appeal to the United Nations to 
recognize Malawi’s heroic efforts and assist us to 
maintain the development momentum.  
 I would also like to appeal to our development 
partners to support Malawi’s policy to manufacture 
new goods and to provide new services to meet the 
MDGs. We need support to conduct our own research 
and to apply science and technology   including 
information and communication technology   to 
create new wealth, to build new capacity and to move 
Malawi from poverty to prosperity. 
